A L L O W A N C E
Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Examiner maintains the 35 U.S.C. 112(f) interpretation to the claim limitation terms discussed in last Office Action (Non-Final mailed 4/01/22).

Closest / Related Prior Art
	Examiner notes that an updated search did not lead to any new prior art discoveries.
The prior art references (previously cited/discussed in Non-Final mailed 4/01/22), when taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as recited in each independent claim (1 and 12).
	Among the prior art of record, the following art reference is considered to be the closest without teaching Applicant’s claimed invention as follows:
ROBERTSON (US 2020/0346255) discloses a camera system (Figures 1 & 2: camera system 32), comprising: 
a camera device (Robertson, Camera system 32 has at least one camera device shown in Figure 2), comprising: 
an image sensor (Robertson, Figures 2 & 6: sensor 36 may be an image sensor per para [0029-0030]); 
a lens module disposed on the image sensor (Robertson, Figures 2 & 4: image sensor 36 is mounted with sensor lens 60, para [0036-0040]); 
a transparent cover disposed on the lens module, the transparent cover comprising a piezoelectric component (Robertson, Para [0036-0039] and Figures 3 & 4: transparent cover “window” 34 on lens 60, the transparent cover 34 comprises a piezoelectric material component “PZT” driven to vibrate by a piezoelectric vibrator 38, para [0023 & 0033-0035]); 
and a frequency control unit coupled to the camera device, the frequency control unit controlling a frequency of driving the piezoelectric component such that the piezoelectric component vibrates with at least one vibration frequency based on one or more resonant frequencies of the piezoelectric component to remove foreign substances from the transparent cover (Robertson, Figures 3, 6 & 7 in view of para [0023, 0033-0035, 0044-0053]: computer 40 performs the functions of a micro control unit and frequency control unit (para [0050] with table) for controlling a vibration profile (i.e. frequencies, phase velocities & durations) set to a piezoelectric “driving unit” vibrator 38 for vibrating a piezoelectric PZT component to remove a foreign substance from cover 34 based on identified type (i.e. water, dirt, mud, dust, crushed insect, etc.). Note: Examiner interprets Applicant’s said micro control unit 32, frequency control unit 30 and driving unit 34 as shown per Fig.1 in view of para [0022 and 0036-0037] of the publication specification);
a micro control unit coupled to the frequency control unit, the micro control unit receiving an external signal, and 24a driving unit coupled to the frequency control unit and the piezoelectric component, the driving unit driving the piezoelectric component in response to a command from the frequency control unit (Robertson, Figures 3, 6 & 7 in view of para [0023, 0033-0035, 0044-0053]: computer 40 coupled to piezoelectric “driving unit” vibrator 38 coupled to piezoelectric PZT component teaches Applicant’s said micro control unit, frequency control unit, driving unit and piezoelectric component.


Allowable Subject Matter
Claims 1-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
All previous claim rejections (under 35 USC 103 and 35 USC 112) have been overcome, and thus, have been withdrawn.
Independent claims 1 and 12 are allowed in view of their recent amendments (filed 6/29/22) AND for reasons made clear throughout prosecution. 
Claim 12 was rewritten to include previous indicated allowable subject matter recited in dependent claim 13 as noted in last Office Action (Non-Final mailed 4/01/22).
The closest prior art, whether taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as recited in each independent claim (1 and 12), the respective allowable limitations are as follows:

	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“A method for removing foreign substances from a camera system, the camera system including a camera device with a transparent cover and a soft sealing material surrounding the transparent cover, the transparent cover having a piezoelectric component, the method comprising: 
identifying a type of the foreign substances based on temperature, an image captured by the camera system, and a voltage change of the piezoelectric component; 
applying a sequence of frequencies to the piezoelectric component and acquiring one or more resonant frequencies; 
and removing the foreign substances from the camera system, comprising: determining at least one vibration frequency, which is based on the one or more resonant frequencies, and a vibration time period for the piezoelectric component according to the identified type of the foreign substances, 
and driving the piezoelectric component with the vibration frequency and the vibration time period, such that at least a portion of the foreign substances are removed from the transparent cover through vibration of the piezoelectric component.”
Claims 2-11 are allowed for depending from allowable claim 1.

Regarding independent claim 12, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 12 that includes (with emphasis in bold): 
	“A camera system, comprising: 
wherein the transparent cover comprises: 
a transparent substrate; the piezoelectric component disposed under the transparent substrate; and a hydrophobic layer disposed on the transparent substrate, wherein a contact angle between the hydrophobic layer and water is larger than 85 degrees”.
Claims 14-19 are allowed for depending from allowable claim 12.

Support for these allowable claim features can be appreciated over Applicant’s publication specification disclosed in Figures 1, 2 and 5, Table 1 AND Para [0020-0023].
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698